Citation Nr: 1641316	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2010.  In September 2012, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  

In a decision dated in December 2014, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in March 2016, the Court vacated the December 2014 Board decision, and remanded the matter for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 Memorandum Decision, the Court found that the April 2004 VA examination seemed to result in a negative opinion because the examiner did not find the Veteran's PTSD to be "significant."  The decision pointed to sections of the opinion noting that the Veteran had "some residual PTSD/anxiety symptoms," and that his psychosocial functioning was compromised by the sum of psychiatric issues, "probably less a function of PTSD" and "more due to dysthymic disorder. . ."  The Board was directed to explain its reliance on the April 2004 VA examination or to return the examination for clarification.  

Because the regulations regarding service connection for PTSD have changed since the April 2004 VA examination, the Board finds that returning the examination for clarification is required, to ensure consideration of additional factors, as directed below.  

If the examiner cannot give the required opinion based on the evidence of record, including his report of an examination that took place more than 12 years ago, the AOJ must attempt to obtain a current examination.  In this regard, information received in August 2016 indicates that the Veteran is currently incarcerated.  The Oregon Department of Corrections reports that he is presently housed at Snake River Correctional Institution and that his release date is no earlier than 2024.

VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the Veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  Id.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  Bolton, 8 Vet. App. 191  Ultimately, decision on whether such an examination is actually possible rests entirely with the penal institution, but VA must make all required attempts to obtain an examination, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since February 2015, in particular, any records of mental health/psychiatric treatment and/or evaluations, from the Eugene and Roseburg, Oregon, VA facilities.  The AOJ should also secure a release for records from Snake River Correctional Institution.

2.  Forward the electronic claims file to R. Turner, Ph.D., at the Eugene, Oregon, CBOC, who conducted the April 19, 2004, (report dated May 9, 2004) VA psychiatric examination of the Veteran, and ask for a supplemental opinion.  The complete electronic claims file must be made available to and reviewed by the examiner.  Based on a review of the claims folder, including the April 2004 VA examination report, examiner's opinion should address the following:

a.  Whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Regarding the criteria for Cluster A, the only documented in-service stressor(s) took place on April 7, 9, and 11, 1972, when the USS Oklahoma City (CLG-5) was "taken under fire by enemy shore batteries" off-shore from Vietnam.  This resulted in the award of the Combat Action Ribbon for combat participation.  Any stressor that the examiner finds to be consistent with the circumstances of this event must be accepted.

   i.  Pursuant to the Court decision in this case, that stressor, or any other in-service stressor, need not be responsible for the entirety of any currently shown PTSD.  The question is whether the Veteran's symptoms meet the DSM-IV criteria for PTSD, and not whether they are "significant."  The examiner must assess whether PTSD is present or not; this is a bright line standard, and qualifiers such as "significant" must be avoided.  

   ii.  If the examiner finds that PTSD is present, but that the documented stressor did not play any part in the development of PTSD, then the examiner should describe the stressors that were responsible for the development of PTSD; any purportedly taking place in service must be described in detail, to enable the Board to make a credibility determination.  

b.  The VA examiner must also determine whether a claimed stressor is related to fear of hostile military or terrorist activity.  If so, the examiner should confirm whether the claimed stressor is at least as likely as not adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c.  For any other acquired psychiatric disorders shown during the pendency of the claim (i.e., since June 2009), including depression or dysthymic disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without an examination, an explanation should be provided.  

3.  If the psychologist who performed the April 2004 VA psychiatric examination is unavailable, or unable to provide an opinion without an examination, the Veteran should be afforded an appropriate psychiatric examination, which addresses the factors set forth in paragraph 2, including subparagraphs a, b, and c.  

4.  If the Veteran remains incarcerated, all necessary efforts must be made to conduct the appropriate VA examination as required by VA law and procedure, including (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Any examination so obtained should comply with the directives set forth above in paragraph 2, including subparagraphs a, b, and c. 

5.  If the examiner provides a diagnosis of PTSD based on in-service events, the AOJ must make a determination as to whether the stressor(s) upon which the diagnosis is based actually occurred.  This includes a determination as to whether the Veteran served in combat, and, if so, whether the claimed stressor is sufficient with the circumstances of his service.  If there is insufficient corroboration of a claimed stressor, the RO must attempt to obtain any necessary corroboration of the claimed stressor.  

6.  After the requested development has been completed, the ROAOJ shall review and adjudicate the claim for service connection for acquired psychiatric disability, to include PTSD, based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




